Election/Restriction

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REQUIREMENT FOR UNITY OF INVENTION
2.	As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).





As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

4.	Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-8 and 21, drawn to a method of treating an individual suffering from cancer comprising detecting the presence of a mutant BAP1 gene or mutant BAP1 protein and administering or having administered a therapeutically effective amount of a death receptor in vitro assay.
Group II, claim(s) 15, 23 and 24, drawn to a pharmaceutical composition comprising (i) a BAP1 inhibitor or an agent that mimics the effect of BAP1 inhibition, (ii) a death receptor ligand and a pharmaceutically acceptable vehicle.
Group III, claim(s) 17, 18, 21, 22, 28 and 29, drawn to a method of treating, preventing or ameliorating cancer comprising administering a composition comprising (1) a BAP1 inhibitor or an agent that mimics the effect of BAP1 inhibition and (ii) a death receptor ligand.  Claim 21 is examined with this Group to the extent the death receptor ligand is implemented in this method of treatment.
Group IV, claim(s) 25-27, drawn to a method of administering or having administered a BAP1 inhibitor or an agent that mimics the effect of BAP1 inhibition.

5.	This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species (detected molecule) are as follows: 
	a.  mutant BAP1 gene; or
	b.  mutant BAP1 protein.
These molecules differ in composition and assays required to detect the distinct molecule. Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  1.

6. 	This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species (death receptor ligand) are as follows: 
	- TRAIL; TNFalpha; FAS ligand (FASL); recombinant TRAIL (dulanermin); antibody to a death receptor; mapatumuab; drozitumumab; conatumumab; lexatumumab; tigatuzumab; Medi-3038; Medi-3039; and LBY-135; or a combination thereof.
These molecules differ in cells in which they are expressed, as well as cytotoxic activity. Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the 

7.  	This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species (BAP1 inhibitor or agent) are as follows: 
	- an RNAi molecule; shRNA; siRNA; miRNA; ribozyme; antisense molecule; a TALEN (Transcriptional Activator Like-Effector Nuclease); a CRISPR/CAS9 nuclease; an IAP inhibitor; a SMAC mimetic; an inhibitor of BIRC2, BIRC3, BIRC5, BIRC6, BIRC7, BIRC8, NAIP or XIAP; LCL161; an RNA helicase inhibitor; YK-4279; a tyrosine kinase inhibitor; Sorafenib; WP1130; Usp9x; Usp5; Uspl4; Usp24; UCE137; b-AP15; and a small molecule inhibitor of BAP1.
These molecules differ in mechanism of action, composition and effectiveness.  Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: 15, 17, 22, 24, 25 and 27.

The species (disease) are as follows: 
disorder listed in claims 18 and 29. 
These disorders differ in histology, symptoms and type (i.e. blood, epithelial, sarcoma). Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  18 and 29.

9. 	The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-IV lack unity of invention because even though the inventions of these groups require the technical feature of BAP1 (BRCA1-associated protein-1) gene/ BAP1 protein, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Battaglia (Clinical Medicine Insights 37-47, April 28, 2014).  Battaglia discloses .

10.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

11.	The Examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the Examiner before the patent issues. See MPEP § 804.01.

12.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ALANA HARRIS DENT whose telephone number is (571)272-0831.  The Examiner works a flexible schedule, however she can generally be reached on 7AM-6PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


ALANA HARRIS DENT
Primary Examiner
Art Unit 1643



14 March 2021

/Alana Harris Dent/Primary Examiner, Art Unit 1643